Douglas, J.,
concurring. I concur in the majority per curiam opinion but for different reasons than stated therein and with some reservations.
Before proceeding I think a few words concerning the primary dissent are in order. At least two of my valued colleagues write that “ * * * [pjlaintiffs have asked this court to issue a declaratory judgment that the apportionment plan is constitutional. This complaint for declaratory judgment of necessity means that the merits of that suit are properly before this court and should be addressed. * * *”
I recognize that this has been a strange case from its inception. However, this deviation from what the dissenters have previously said in this case is remarkable. In Voinovich v. Ferguson (1992), 62 Ohio St.3d 1224, 1230, 584 N.E.2d 737, 741 (Resnick, J., concurring in part and dissenting in part), today’s three dissenters said that “ * * * [wjhether the plaintiffs have standing to bring this action is an issue properly before this court, and has been fully briefed. After considering this issue, I find that the plaintiffs do not have standing to bring this action and therefore would grant the motion to dismiss on that basis.” (Emphasis added.)
Now, in a 180-degree change of position, at least two of the dissenters have found standing in plaintiffs and then the dissenters proceed to become a “super apportionment board” and tell the parties how to draft a plan — all without ever having had the benefit of either side saying the dissenters’ findings can be achieved. Death-bed conversions are alive and well in Ohio— at least in the Supreme Court.
In this original action, filed in this court on September 19, 1991, the plaintiffs are the Governor of Ohio, the Secretary of State of Ohio and the President of the Ohio Senate. Defendants are the Auditor of State of Ohio, the Attorney General of Ohio, a member of the Ohio House of Representatives (Representative Barney Quilter) and two members of the Ohio Senate (Senators Grace Drake and Charles Henry). This case involves the constitutionally mandated decennial apportionment of the state of Ohio to be undertaken in the year 1991.
The plaintiffs, and defendants Auditor of State and Representative Quilter, are all of the persons designated, by Section 1, Article XI of the Ohio *206Constitution, to be responsible for a plan for the mandated apportionment. Jointly, these persons constitute the “Apportionment Board.” Plaintiffs are a majority of the board. A plan was presented to the board and was, by a split vote, adopted by the board. In this action, plaintiffs seek a declaration, from this court, that the plan, as approved by the board, is valid in all respects.
Defendants Auditor of State and Representative Quilter caused the case to be removed to federal district court. In the federal court, the Auditor of State and Representative Quilter filed answers and counterclaims. Subsequently, the federal district court held that (1) it did not have subject matter jurisdiction and, pursuant to Section 1447(c), Title 28, U.S. Code, the case should be remanded to this court; (2) there was no “controversy” under Article III of the Constitution of the United States; and (3) plaintiffs lacked “standing” to bring the action. The district court then remanded the case to this court.
After remand, plaintiffs filed several motions, including a motion to amend their complaint. The latter motion was granted. Defendants Auditor of State and Representative Quilter filed a notice of withdrawal of their answers and counterclaims which they had filed in the federal district court. Thus, on behalf of these defendants, no counterclaims are pending.
Senators Drake and Henry, also defendants, filed answers and counterclaims on November 25, 1991. Defendant Henry contends that it is an uncontroverted fact that the 32nd Senate District (the district represented by Senator Henry) does not contain the minimum population mandated by Section 4, Article XI of the Ohio Constitution. Therefore, contends Senator Henry, the apportionment plan is unconstitutional.
Senator Drake, in her counterclaim, simply contends that her interest in the action arises only if the composition of the 32nd district is held unconstitutional. The senator contends that such a finding could result in population being transferred from her district (22nd) to the 32nd district. Only then would Senator Drake have a claim.
Following remand of the case to this court by the federal district court, evidence and a number of pleadings and motions were filed. Included were motions by the Auditor of State, Attorney General and Representative Quilter to dismiss plaintiffs’ complaint. On January 13, 1992, we issued two orders. The first order (Moyer, C.J., Holmes and Douglas, JJ., and Judge Milligan in the majority) overruled the motions to dismiss plaintiffs’ amended complaint. The second order (Sweeney, Douglas, Brown and Resnick, JJ., in the majority) permitted the Auditor of State, Attorney General and Representative Quilter to file answers and counterclaims to the amended complaint by January 27, 1992. The second order also directed the parties to brief the issue, on or before January 27, 1992, as to whether the pending counterclaims could *207properly survive if there were a dismissal of the plaintiffs’ complaint. Chief Justice Moyer, Justice Holmes and Judge Milligan dissented as to the second order on the basis that plaintiffs had standing and no further briefing was necessary. I disagreed with their conclusion then and continue to do so based upon the reasons more fully set forth infra.
As ordered, the parties filed briefs on the counterclaim issue. Defendants Auditor of State, Attorney General and Representative Quilter filed answers but did not file counterclaims. The cause is now before us for decision.
I
Defendants Auditor of State and Representative Quilter filed in this court a notice of withdrawal of their counterclaims filed in the federal court after removal to that court. If those counterclaims are even properly pending in this court, certainly the Auditor of State and Representative Quilter are in control of their actions and have a right to withdraw those pleadings.
This leaves pending before the court the plaintiffs’ amended complaint, the answers of the Auditor of State, Attorney General and Representative Quilter, and the answers and counterclaims of defendants Senators Drake and Henry.
II

Plaintiffs’ Complaint

Plaintiffs have asked this court to place our blessing on the plan of apportionment promulgated and passed by them. They do so by bringing an action for declaratory judgment and, in actual effect, seek an advisory opinion. It is clearly understandable that they do so, given the uncertainty of the apportionment process, the strict time deadlines for candidate filing, the primary election date, and the inevitable political machinations and vicissitudes of each decennial apportionment.
I recognize plaintiffs’ argument that Section 13, Article XI of the Ohio Constitution gives this court exclusive original jurisdiction over apportionment cases. This presupposes, I believe, that a case is properly brought to this court and that some party questions the constitutionality of the plan. After all, if we did nothing with plaintiffs’ complaint and simply dismissed it for lack of jurisdiction, the plan would still remain in effect and would continue so, unless and until some party brought an action before us seeking a ruling that the plan was unconstitutional — and we found it to be so.
Notwithstanding the foregoing, I accept that we have jurisdiction on the basis that that is what Section 13 seems to say and there really is no other forum for litigants to bring an action in apportionment matters. Further, as *208explained infra, I believe the jurisdiction of this court has properly been invoked by one of the filed counterclaims.
The issues of advisory opinions and declaratory judgment need very little discussion. It is well settled that this court will not indulge in advisory opinions. Egan v. National Distillers & Chemical Corp. (1986), 25 Ohio St.3d 176, 25 OBR 243, 495 N.E.2d 904, syllabus. Further, we have said “ * * * that courts of appeals have no jurisdiction to hear declaratory judgment actions because that would extend their constitutionally declared jurisdiction over original actions. The same reasoning applies to this court whose constitutional jurisdiction over original actions is the same except for matters involving government of the bar.” State, ex rel. Coyne, v. Todia (1989), 45 Ohio St.3d 232, 237, 543 N.E.2d 1271, 1276.
While these are compelling matters, I have greater concern with two other issues. It is my belief that plaintiffs’ amended complaint poses no real and present controversy to be adjudicated and that the plaintiffs lack standing to bring this action.
One of the elements necessary for a declaratory judgment action to lie is that a real, justiciable controversy exists between adverse parties. American Life & Accident Ins. Co. of Ky. v. Jones (1949), 152 Ohio St. 287, 40 O.O. 326, 89 N.E.2d 301, paragraph two of the syllabus. There must be an actual controversy “ * * * 'between parties having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.’ * * * ” Peltz v. South Euclid (1967), 11 Ohio St.2d 128, 131, 40 O.O.2d 129, 131, 228 N.E.2d 320, 323. See, also, Burger Brewing Co. v. Liquor Control Comm. (1973), 34 Ohio St.2d 93, 63 O.O.2d 149, 296 N.E.2d 261.
Plaintiffs have no real quarrel with the defendants other than the obvious political wrangle. With the exception of defendant Henry and possibly defendant Drake, none of the plaintiffs or defendants has any real stake in the outcome. In real terms, neither a win nor a loss materially affects the Governor, the Secretary of State, the Auditor of State or the Attorney General. Unless there is substantial overreaching in an attempt to make it so, this is also true of the President of the Senate and Representative Quilter who, in their individual capacities, do not allege and are clearly unlikely to suffer detriment no matter what the outcome of the case.
Thus, not only is there no real controversy between the parties, but plaintiffs also lack standing to bring this action. Civ.R. 17(A) provides, in part, that “[ejvery action shall be prosecuted in the name of the real party in interest. * * * ” We discussed, in some detail, the “real party in interest” question in Shealy v. Campbell (1985), 20 Ohio St.3d 23, 20 OBR 210, 485 N.E.2d 701. Therein, at 24, 20 OBR at 211, 485 N.E.2d at 702, we said that *209“[a] ‘real party in interest’ has been defined as ‘ * * * one who has a real interest in the subject matter of the litigation, and not merely an interest in the action itself, i.e., one who is directly benefitted or injured by the outcome of the case. * * * ’” (Citations omitted and emphasis sic.) Standing depends upon whether a complaining party has alleged such a personal stake in the outcome of the action that the adjudication sought will be in an adversarial context. State, ex rel. Dallman, v. Court of Common Pleas (1973), 35 Ohio St.2d 176, 178-179, 64 O.O.2d 103, 105, 298 N.E.2d 515, 516-517.
The elements for a “case or controversy” and/or “standing” are lacking here. No legal rights of plaintiffs hinge on the outcome of this case and plaintiffs do not allege that any of their legal rights or interests are adverse to those of defendants.
For the foregoing reasons, I would dismiss plaintiffs’ complaint. This then removes from the case all of the plaintiffs and each of their assertions and requests. Thus, their contentions need not be addressed.
Ill

Defendants: Auditor of State, Attorney General and Representative Quitter

These defendants have each filed answers to plaintiffs’ amended complaint, but no counterclaims pursuant to our order of January 13,1992. Accordingly, when plaintiffs’ complaint is dismissed the answers of these defendants, by operation of law, fall by the wayside.
It should also be added that defendants, on the basis of “collateral estoppel” (or “issue preclusion”) and/or “res judicata” (or “claim preclusion”), may not properly again approach these questions in this court, despite the suggestion to the contrary by the dissenters. “Issue preclusion” forecloses relitigation of a matter of fact or law where there is a prior judgment in a case wherein the issues have been litigated and decided and where at least one of the parties or a privy was involved. “Claim preclusion” is where a court of competent jurisdiction renders a final judgment on the merits of a case and, thereby, bars the same parties or their privies from relitigating issues that were raised or could have been raised in the prior case.
Clearly, the parties herein or any other person who might be affected by the apportionment plan approved by the board have had their opportunity to make their claim(s) in this action. Having not done so by claim, counterclaim or intervention as of right (see Civ.R. 22 and 24) they would now be barred.
Likewise, it seems to me, this would also be the case as to the review of our decision by a federal court other than the United States Supreme Court. In *210headnote one of Rooker v. Fidelity Trust Co. (1923), 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362, it is stated that “[w]here a judgment has been rendered, after due hearing, by a state trial court, with jurisdiction of the subject matter and parties, and affirmed by the state Supreme Court, the only resort under the legislation of Congress, for correction of errors in deciding questions involving the Constitution, is to the appellate jurisdiction of this Court.” (Emphasis added.) In District of Columbia Ct. of Appeals v. Feldman (1983), 460 U.S. 462, 482, 103 S.Ct. 1303, 1315, 75 L.Ed.2d 206, 222, the United States Supreme Court said, “ * * * as we have noted, * * * a United States District Court has no authority to review final judgments of a state court in judicial proceedings. Review of such judgments may be had only in this Court. * * * ” (Emphasis added.)
This so-called Rooker-Feldman doctrine was well explained by the court in Lemon v. Tucker (N.D.I11.1987), 664 F.Supp. 1143, 1148:
“The Rooker-Feldman doctrine holds that federal appellate review of judgments rendered by state courts can only occur in the Supreme Court, by appeal or by writ of certiorari. Feldman, 460 U.S. at 482, 103 S.Ct. at 1314-15 [75 L.Ed.2d at 222]; Rooker, 263 U.S. at 416, 44 S.Ct. at 150 [68 L.Ed. at 365]. Under this doctrine, a federal district court challenge to the correctness of a state court judgment must be dismissed for lack of subject matter jurisdiction. This doctrine applies even where the federal action seeks to challenge the procedures by which the state court rendered its judgment, so long as the constitutional claims presented to the federal court are ‘inextricably intertwined’ with the merits of the state court judgment. Feldman, 460 U.S. at 483-84 n. 16, 103 S.Ct. at 1315 n. 16 [75 L.Ed.2d at 223 n. 16.] In such a case, the federal district court is in essence being called upon to review a state court judgment. ‘This it may not do.’ ”
At least six justices of this court have now found, for varying reasons, that we have jurisdiction over the subject matter and the parties in this case. Each of the parties has had an opportunity to present to the court any claim a party might have. We have now made a final decision. Parties and their privies are bound by that decision and it is not reviewable except by the United States Supreme Court.
IV

Counterclaims of Senators Drake and Henry

In our January 13, 1992 order, we ordered the parties to submit briefs on the question of whether the counterclaims filed herein would survive for adjudication even if plaintiffs’ underlying complaint were dismissed. Several of my learned colleagues voted against that order on the basis that plaintiffs *211had standing, that time was of the essence and that further briefing was not necessary. I voted with the majority of the court to require the additional briefing. Given today’s majority holding and the concurring and dissenting opinions, the reason for my vote should now be obvious. The additional briefing has been very helpful, at least to me, in working through the difficult questions presented by this case.
While it is true that defendants Auditor of State, Attorney General and Representative Quilter contend, for various reasons, that the counterclaims of Senators Drake and Henry are not valid counterclaims, it is also true that all parties briefing the issue now agree that our Rules of Civil Procedure support the proposition that the counterclaims (if valid) may be heard by the court even if plaintiffs’ complaint is dismissed. For the reasons which follow, I agree with that determination.
Civ.R. 42(B) provides that “[t]he court after a hearing, in furtherance of convenience or to avoid prejudice, or where separate trials will be conducive to expedition and economy, may order a separate trial of any claim, cross-claim, counterclaim, or third-party claim, or of any separate issue or of any number of claims, cross-claims, counterclaims, or third-party claims, or issues, always preserving inviolate the right to trial by jury.” (Emphasis added.) Civ.R. 13(1) provides that “[ijfthe court orders separate trials as provided in Rule 42(B), judgment on a counterclaim or cross-claim may be rendered in accordance with the terms of Rule 54(B) when the court has jurisdiction so to do, even if the claims of the opposing party have been dismissed or otherwise disposed of.” (Emphasis added.)
Civ.R. 42(B) requires a hearing. We now have had the issue briefed and the court has heard it. We now have, in effect, ordered a separate trial of the counterclaims and have proceeded to determine the merits of the counterclaims.
V

Counterclaim of Senator Drake

Senator Drake contends that her interest in this case arises only in the event that the composition of the 32nd District is declared unconstitutional. The senator’s reasoning is that, in such event, population could be transferred from her district (the 22nd) to the 32nd District. I find Senator Drake’s interest to be speculative, at best, especially given my ultimate conclusion herein. Accordingly, I believe that Senator Drake lacks standing to assert a counterclaim and I would, therefore, dismiss her claim.
*212VI

Counterclaim of Senator Henry

Several questions arise as to the validity of Senator Henry’s counterclaim. First, there is the question of standing. Senator Henry’s counterclaim was brought in both his official capacity as the Senator of the 32nd District and as an elector of the district. The federal district court, in remanding this case to us, pointed out that electors have, historically, been deemed the proper plaintiffs to bring challenges to apportionment. Since Senator Henry is both an elector and the representative of the 32nd District, he has standing in both capacities to assert his counterclaim. A question could be raised, by someone at sometime, as to Senator Henry’s right to represent an underpopulated district. This potential issue should now be settled.
Second, is there a case or controversy? It is not disputed that the 32nd District, as set forth in the apportionment plan, violates Section 4 of Article XI of the Ohio Constitution in that the district is underpopulated. This, at least facially, sets up a claim of unconstitutionality in that the proposed district deviates from a constitutional requirement. There is a real controversy and Senator Henry has a stake in the outcome.
Third, given that the plaintiffs and defendants are dismissed from the action, who is left to be an adverse party to Senator Henry? Civ.R. 21 provides, in part, that “[mjisjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. * * * ” (Emphasis added.) The Governor, the Secretary of State, the Auditor of State, the President of the Senate and Representative Quilter are the persons, under Article XI of the Ohio Constitution, responsible for apportionment. I would order, pursuant to Civ.R. 21, that the members of the Apportionment Board be made and joined parties defendant. See, also, Civ.R. 20(A).
Senator Henry has properly asserted a viable counterclaim. It stands on its own and can and should be preserved in accordance with Civ.R. 42(B). Senator Henry is entitled to an adjudication of his counterclaim. All the information and evidence necessary to do so is before the court as are, as well, the proper parties.
VH
With the foregoing discussion in mind, the sole issue remaining in this case is whether the 1991 apportionment plan is constitutional with respect to the composition of the 32nd Senate District. In this regard, the information *213before us demonstrates that the 32nd Senate District does not meet the minimum population requirement of Section 4, Article XI of the Ohio Constitution which provides as follows:
“The population of each senate district shall be substantially equal to the ratio of representation in the senate, as provided in section 2 of this Article, and in no event shall any senate district contain a population of less than ninety-five per cent nor more that one hundred five per cent of the ratio of representation in the senate as determined pursuant to this Article. ” (Emphasis added.)
However, the evidence before us also indicates that correcting the Section 4 violation as it pertains to the 32nd Senate District under the current plan would result in a violation of Section 11, Article XI and possibly a violation of Section 8, Article XI of the Ohio Constitution. Section 11, Article XI provides, in part, that:
“Senate districts shall be composed of three contiguous house of representatives districts. A county having at least one whole senate ratio of representation shall have as many senate districts wholly within the boundaries of the county as it has whole senate ratios of representation. Any fraction of the population in excess of a whole ratio shall be a part of only one adjoining senate district. Counties having less than one senate ratio of representation, but at least one house of representatives ratio of representation shall be part of only one senate district. * * * ” (Emphasis added.)
The “in no event” language of Section 4, Article XI is clear and mandatory. The “only one” language of Section 11, Article XI is equally clear and mandatory. Neither Section 4 nor Section 11 indicates which provision is to yield in the event of an irreconcilable conflict between the two provisions. In my judgment, Sections 4 and 11 are of equal import in the Article XI apportionment scheme. The Section 4 “in no event” language and the Section 11 “only one” language are of corresponding significance.
Accordingly, I believe that the issue in this case places this court in the position of having to decide which of these coequal provisions (Sections 4 and 11) must yield with respect to the composition of the 32nd Senate District under the published apportionment plan.
Pursuant to Section 1, Article XI of the Ohio Constitution, the Apportionment Board, not this court, is obligated to devise an apportionment scheme for the state of Ohio. For this court to correct the violation of Section 4 with respect to the composition of the 32nd Senate District under the plan adopted by a majority of the board would necessitate a violation of Section 11. Under these circumstances, the board’s decision as to the composition of the 32nd Senate District should remain undisturbed. Furthermore, the board’s decision *214to comply with Section 11 makes good sense. Noncompliance with Section 11 under an apportionment plan is a matter which could not be corrected until the next decennial apportionment whereas the matter concerning minimum population in Section 4 is a matter which could potentially correct itself with an increase in population in the geographic area of the 32nd Senate District.
For the foregoing reasons, I would find Senator Henry’s counterclaim of unconstitutionality to be not well taken. I would declare that the composition of the 32nd Senate District is constitutionally permissible for the reasons stated. Since that issue is the only one concerning the constitutionality of the apportionment plan which has been properly presented to us, I would declare that the plan is constitutionally permissible. I would return the matter to the Apportionment Board with instructions to make the necessary technical corrections in accordance with plaintiffs’ Exhibit 13.
Milligan, J., concurs in the foregoing concurring opinion.